Citation Nr: 0411183	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  00-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether the unusual medical expenses deduction for 1998 was 
calculated correctly in the computation of the amount of the 
veteran's nonservice-connected disability pension award. 

2.  Whether any reduction in the rate of the veteran's nonservice-
connected disability pension award based on unearned income 
received in 1997 was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active duty 
from May 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from January 1999 and March 1999 adjudicative actions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The veteran testified at a personal hearing at the RO in October 
2000.  

In an October 2002 decision, the Board denied the veteran's claim 
for whether the unusual medical expenses deduction for 1998 was 
calculated correctly in the computation of the amount of the 
veteran's nonservice-connected disability pension award.  However, 
in March 2003, VA's filed a motion to remand to vacate the Board's 
October 2002 decision and to remand this matter for action in 
accordance with the motion.   In an October 2003 Order, the United 
States Court of Appeals for Veterans Claims (the Court) granted 
VA's motion for remand, thereby vacating the October 2002 decision 
and remanding the issue to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Court's October 2003 Order is based in part on a failure by VA 
to properly notify the veteran of the specific information needed 
to substantiate his claim in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  While the Board regrets 
further delay in appellate review, the case must therefore be 
returned to the RO for VCAA notice compliance.  

The Board also notes that a January 2001 statement from the 
veteran indicated that the issue of the unusual medical expenses 
was settled.  Clarification in this regard is necessary to 
determine whether the veteran has withdrawn this issue on appeal. 
 
As for the issue regarding whether any reduction in the rate of 
the veteran's nonservice-connected disability pension award based 
on unearned income received in 1997 was proper, the veteran filed 
what was construed by the Court as a motion to compel in January 
2003.  In March 2003, VA filed an answer to the veteran's motion 
to compel, stating that the veteran was notified in June 2001 that 
his pension amount had been adjusted because he had received 
unearned income for the year 1997 and that the veteran had 
submitted in July 2001 a VA Form 9 on which he had stated that he 
wished to appeal the June 2001 unearned income decision.  In the 
answer to the veteran's motion to compel, VA indicated that the 
veteran's July 2001 statements in his VA Form 9 constituted a 
timely notice of disagreement with regard to the June 2001 RO 
decision to reduce his pension amount based on unearned income for 
1997.  

In response to the veteran's motion to compel and VA's answer to 
the motion to compel, the Court in October 2003 also remanded the 
unearned income issue to the Board and directed that the Board 
remand this issue to the RO for issuance of a statement of the 
case.  As such, the Board is required to remand this issue to the 
RO for the issuance of a statement of the case.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  The RO should review the record and take appropriate action 
(including issuance of a VCAA letter) to ensure compliance with 
all VCAA notice and assistance requirements.  The RO should ensure 
that the veteran is furnished proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of (a) the information and 
evidence not of record that is necessary to substantiate his 
claims, (b) the information and evidence that VA will seek to 
provide, and (c) the information and evidence that the veteran is 
expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

2.  The RO should contact the veteran and request clarification in 
writing as to whether he wishes to withdraw his appeal on the 
unusual medical expenses issue currently on appeal.  

3.  With regard to the issue of whether any reduction in the rate 
of the veteran's nonservice-connected disability pension award 
based on unearned income received in 1997 was proper, the RO 
should undertake all actions required by 38 C.F.R. § 19.26, 
including issuance of a statement of the case, so that the veteran 
may have the opportunity to complete an appeal on this issue (if 
he so desires) by filing a timely substantive appeal.

4.  After completion of the above, this matter should be returned 
to the Board for appellate review of all issues properly in 
appellate status after compliance with any necessary procedural 
requirements (such as a supplemental statement of the case if 
necessary under 38 C.F.R. § 19.31 (2003)).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





